Exhibit 10.1

LOGO [g196005g03y22.jpg]

FY 2012 Executive Annual Incentive Plan

 

Purpose:    The Executive Annual Incentive Plan is designed to motivate
Executive Officers to focus on specific, measurable corporate goals and provide
performance-based compensation to Executive Officers based on the achievement of
these goals. Eligibility:    The Plan Participants include Executive Officers of
Serena. Executive Officers are officers of Serena at the level of Senior Vice
President or above. A Plan Participant must be a regular, full-time employee of
Serena at the end of the applicable fiscal period and remain actively employed
through the date of the bonus payout to be eligible to receive the applicable
bonus amount. A Plan Participant must be a regular, full-time employee of Serena
at the end of the fiscal year and remain actively employed through the date of
the bonus payout to be eligible to receive payment based on over-achievement of
annual performance metrics. Target Bonus:    The target incentive bonus is based
on a percentage of the Plan Participant’s annual base salary as set forth in the
Plan Summary. The Plan Participant’s annual base salary is based on the amount
of base compensation actually earned by the Plan Participant during the
applicable fiscal period or such portion of the fiscal period that the Plan
Participant is eligible to participate under the Plan. Bonus Payments:    The
incentive bonus will be paid on either a semi-annual or annual basis as set
forth in the Participant’s Plan Summary. Payment will be made within two and
one-half months of the financial close of the applicable fiscal period. Payments
will be subject to applicable payroll taxes and withholdings. Aggregate payments
for the fiscal year will be capped at 200% for the portion of the target bonus
applicable to the achievement of Consolidated Net License Revenue and EBITA
(Earnings Before Interest, Taxes and Amortization) and 125% of the portion of
the target bonus applicable to the achievement of management objectives,
including applicable key performance indicators. No portion of the target bonus
applicable to the achievement of Consolidated Net License Revenue and EBITA will
be payable until achievement of at least 85% and 90%, respectively, of the
applicable targets. Any semi-annual payment that is applicable to the
achievement of performance metrics for the first half of the fiscal year may not
exceed one-half of the Plan Participant’s annual target bonus (prorated based on
period of eligibility), with the second semi-annual payment adjusted to reflect
the achievement of performance metrics for the entire fiscal year. Bonus amounts
for over-achievement of performance metrics will be determined on an annual
basis and paid after the end of the fiscal year, subject to continued
eligibility of the Plan Participant. Performance Metrics:    The performance
metrics and achievement schedule for each performance metric used to determine
the amount of the incentive bonus to be paid to the Plan Participant are set
forth in the Plan Summary. Total bonus payments for the fiscal year will be
based on the achievement of annual performance metrics. Proration:    The
incentive bonus will be pro-rated based on the number of days that the Plan
Participant is employed as a regular, full-time employee of Serena during the
applicable fiscal period and eligible to participate under the Plan. If the Plan
Participant’s employment terminates before the end of the applicable fiscal
period or prior to the payment of an incentive bonus for such fiscal period, the
Plan Participant will not be eligible to receive a prorated portion of the
incentive bonus.



--------------------------------------------------------------------------------

Adjustments:    In the event of an acquisition or disposition of a business by
Serena, the Plan Administrator may adjust the applicable financial performance
metrics to reflect the potential impact on Serena’s financial performance.
Recovery Policy:    The Compensation Committee of the Board of Directors will,
to the extent permitted by law, have the sole and absolute authority to make
retroactive adjustments to, and cause Serena to recover, any incentive bonus
that is paid to a Plan Participant during the three-year period preceding the
date that Serena is required to prepare a restatement of its financial
statements (other than those resulting from a change in accounting policies or
changes in accounting rules and regulations) if and to the extent the amount of
the incentive bonus was predicated upon the achievement of financial results
that were adjusted as a result of the restatement. The adjustment to the
incentive bonus will be calculated as the excess amount paid on the basis of
Serena’s restated results, and will be payable by the Plan Participant to Serena
upon demand. Plan Provisions:   

This fiscal year under this Plan commences on February 1, 2011 and ends on
January 31, 2012. This Plan supersedes the FY 2011 Executive Annual Incentive
Plan, which is null and void as of the adoption of this Plan.

 

The Plan does not represent an employment contract or agreement between Serena
and any Plan Participant. Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.

 

The Plan will be administered by the Compensation Committee of the Board of
Directors. The Plan Administrator will have all powers and discretion necessary
or appropriate to administer and interpret the Plan and Plan Summaries, except
that actions related to the compensation of Serena’s Chief Executive Officer
must be approved by a majority of the non-executive directors of the Board of
Directors. The Plan Administrator reserves the right to modify or terminate the
Plan and/or Plan Summaries for any reason at any time, and to exercise its own
judgment and discretion with regard to determining the achievement of
performance metrics and amount of bonus payments. Modifications to the Plan and
any Plan Summary are valid only if approved by the Plan Administrator or, in the
case of Serena’s Chief Executive Officer, a majority of the non-executive
directors of the Board.